                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:12CR3114

      vs.
                                                           ORDER
JONATHON GRADY,

                  Defendant.

      Based on the evidence before the court, Defendant has violated the
conditions of Defendant’s supervised release by violating a protective order. After
considering available options,

      IT IS ORDERED that Defendant is released subject to the following:

      1)    Defendant shall appear at a revocation hearing to commence before
            the Honorable Richard G. Kopf, Senior United States District Judge,
            in Courtroom 2, United States Courthouse, Lincoln, Nebraska, at 1:00
            p.m. on February 21, 2019.

      2)    The defendant shall comply with all terms and conditions of
            supervised release which were imposed at sentencing, and the
            following additional conditions:

            a.    When an opening becomes available, Defendant shall reside in
            the Residential Reentry Center, Dismas in Kearney, Nebraska (RRC),
            for a period of up to 180 days in the correctional component, to
            commence at the direction of the probation officer. Defendant shall
            observe the rules of that facility. Defendant may be discharged earlier
      than 180 days by the probation officer if he is determined to be in full
      compliance with the conditions of supervision.

      b.     If the defendant is discharged from the RRC for any reason
      whatsoever, or leaves the premises of the facility without
      authorization, the United States Marshal, and/or any law enforcement
      officer is ordered to take the defendant into custody and detain the
      defendant pending a prompt hearing before the court.

      c.     The probation officer assigned to this matter shall assist counsel
      with the preparation of the necessary paper work.

      d.    This order does not moot the pending petition for an offender
      under supervision.

3)    When an opening becomes available at Dismas, Defendant Grady’s
      brother will transport Defendant from the Saline County Jail in
      Wilber, Nebraska to Grand Island, Nebraska. From there, Defendant
      Grady will drive himself in his own car directly to Dismas.

4)    Defense counsel shall communicate with the Marshal as to name of
      Defendant Grady’s brother who will pick up Defendant at the jail, and
      the specific date and time of Defendant Grady’s release to Dismas. If
      the Marshal needs an additional court order which provides the
      specific date and time for Defendant Grady’s release, defense counsel
      shall contact Magistrate Judge Zwart and request such an order.

Dated this 17th day of December, 2018.

                                       BY THE COURT:
                                       s/ Richard G. Kopf
                                       Senior United States District Judge


                                   2
